Citation Nr: 1532144	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-13 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to March 1991 and had Reserve service with active duty for training (ACDUTRA) from July 7, 1978 to October 1, 1978 and annual training from May 17, 1986 to May 31, 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision in which the RO, inter alia, denied service connection for degenerative arthritis of the lumbar spine.  In November 2006, the Veteran filed a notice of disagreement (NOD) with this determination.  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In October 2011, the Veteran and his wife testified during a Board hearing at the RO  A transcript of that hearing has been associated with the record.

In February 2012, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence. 

In December 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted the October 2011 hearing was no longer employed by the Board and that he had a right to another hearing.  He responded in January 2013, indicating his desire for another Board hearing.  Accordingly, in April 2013, the Board remanded the claim on appeal for scheduling of he requested hearing.

In June 2015, Veteran and his wife testified during a Board video-conference hearing before the undersigned VLJ.  A transcript of that hearing has been associated with the claims file.  Significantly, during this hearing, the Veteran waived initial RO consideration of evidence received since the last adjudication of the case in November 2012.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.	

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, in the February 2012 Board remand, it was noted that a claim of service connection for closed head injury (now claimed as headaches due to trauma) was partially developed but remained unadjudicated by the AOJ.  See January 2011 Deferred Rating Decision.  Specifically, review of the claims file reveals a May 2010 claim for service connection for headaches due to trauma.  This issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this matter, and it is, again, referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision.

Service treatment records show that the Veteran fell off a truck and injured his thoracic spine during annual training on May 23, 1986.  Post-service records from the Texas Workers Compensation Commission show a subsequent back injury in February 1996.  Subsequently, an April 1996 magnetic resonance imaging (MRI) scan revealed a mild loss of normal signal disc L4-L5 with mild posterior central and paracentral disc bulge.  

The Veteran filed a claim for service connection for a back disorder in December 2004.  He was afforded a VA examination August 2005, at which time he was diagnosed with spondylosis C5-6, thoracic and lumbar spine as well as degenerative disc disease, L4-5; however, the August 2005 VA examiner failed to provide any opinion as to the etiology of the Veteran's back disorder.  As such, the Veteran was afforded another VA contract examination in September 2006 resulting in a diagnosis of degenerative disc disease of the lumbar spine and lumbosacral facet arthropathy.  Significantly, the September 2006 VA contract examiner noted the Veteran's 1986 injury to the upper back, noted that there were no complaints regarding the low back at that time, and opined that the Veteran's back disorder was directly related to aging and daily activities involving twisting and bending.

In connection with the Veteran's claim, he submitted several statements from his treating physician, Dr. J.M.A., relating the Veteran's current back disability to his May 1986 in-service injury.  Specifically, in a March 2008 statement, Dr. J.M.A. noted a back injury in May 2006 and indicated that, since that accident, the Veteran had been unable to work.  Dr. J.M.A. subsequently corrected the date of the back injury to May 1986.  In an April 2010 statement, Dr. J.M.A. wrote that the Veteran had been experiencing back pain ever since the 1986 injury.  In February 2011 and October 2011 statements, Dr. J.M.A. wrote that there was a "strong possibility" that the Veteran's back problems started from his accident while in the military."  Again, Dr. J.M.A. wrote that the Veteran had not worked since the "accident."  

A review of the claims file shows that the Veteran did, in fact, work after his May 1986 and February 1996 back injuries.  In fact, a May 2013 claim for a total disability rating based on individual unemployability shows that the Veteran last worked in July 2005.  

Pursuant to the February 2012 Board remand, the Veteran was afforded another VA examination of the spine in November 2012.  On examination of the Veteran, the examiner diagnosed spondylosis of the lumbar and thoracic spine with no lower extremity radiculopathy.  Significantly, the examiner reviewed the claims file, noting the Veteran's May 1986 in-service back injury specific to the thoracic spine and noted post-service low back (not upper back) complaints beginning in December 2002.  The examiner also noted radiographic imaging indicating diffuse spondylosis of the thoracic and minimal diffuse lumbar spondylosis with mild degenerative disc: space narrowing L4-L5 in August 2005.  The examiner noted the over 18-year gap between the May 1986 injury and "12-12-2004 lumbar imaging" and opined that he failed to see the connection that the Veteran's entire spine disorder has something to do with his fall and normal radiographs of the thoracic spine in 1986.  Specifically, the examiner wrote:

The comments October 2006 does not matter because the [V]eteran spondylosis of the thoracic and lumbar spine was not evident until radiography history and change in spine.  Event A 1986 is not the caused of 2006 event B imaging change.  Current thoracic and lumbar spine fails to meet aggravation or exacerbation guidelines and is not caused by or results of active duty.  

Subsequently, the Veteran submitted a January 2013 statement in which his chiropractor, Dr. D.F., opined that the Veteran's current diagnosis of lumbar disc herniation is directly related to his service-related back injury in May 1986; however, no rationale was provided for the opinion .  In the subsequent January 2013 Disability Benefits Questionnaire (DBQ) submitted directly to the Board.  Dr.  D.F. indicated that he had reviewed the Veteran's claims file and that the Veteran's "claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  As explanation, Dr. D.F. noted that an April 1996 MRI of the lumbar spine revealing disc herniation was sufficient to link the Veteran's back disability to his May 1986 injury.

The Board points out that the evidence currently of record-in particular, the November 2012 VA examination report and the January 2013 DBQ-does not provide  sufficient medical opinion evidence upon which to decide the claim.  While the November 2012 VA spine examiner indicated that there were no complaints regarding the back between the documented injury in 1986 and 2002, and the Veteran's chiropractor found that April 1996 MRI results-10 years after the 1986 in-service injury-supported the Veteran's claim, neither examiner explicitly took into consideration, or commented upon the significance of, evidence indicating that the Veteran reinjured his back, post service, in February 1996.  

Under these circumstances, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale for the conclusions reached-is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014);  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also points out that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the AOJ should obtain appropriate addendum opinion from the physician who conducted the November 2012 VA examination or other appropriate physician.  The AOJ should only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgment of a competent medical professional. 

Prior to obtain further medical opinion on this matter, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Audie L. Murphy Memorial VA Medical Center (VAMC), dated through November 2012; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Audie L. Murphy Memorial VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since November 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran an opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

In the February 2012 Board remand, it was noted that private treatment records from WellMed in San Antonio as well as records from the Texas Workers Compensation Commission pertaining to a February 1996 back injury were not of record.  As such, in February 2012 correspondence, the Veteran was requested to complete and submit the releases necessary for VA to obtain these records.  While the Veteran submitted an authorization form to obtain additional treatment records from Dr. J.M.A., he did not submit an authorization form to obtain records from either WellMed or the Texas Workers Compensation Commission.  Therefore, on remand, the Veteran should, again, be asked to complete and submit all appropriate releases needed for VA to obtain these records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Audie L. Murphy Memorial VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2012.  Follow the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record 

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records-to include all records from WellMed in San Antonio as well as any additional records pertaining to a February 1996 back injury from the Texas Workers Compensation Commission.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After accomplishing the above-requested actions, and all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the November 2012 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain further opinion from another appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo another VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent medical professional.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The examiner should clearly identify all back disability (ies) present currently, or present as any time pertinent to the claim for service connection (even if currently resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability: (a) had its onset during service; (b), if arthritis, was manifest to a compensable degree within the first post-service year; or (c) is otherwise medically related to service. 

In responding to the above, the examiner must consider and discuss all pertinent medical evidence-to particularly include evidence pertaining to the post-service February 1996 back injury; the subsequent, April 1996 MRI findings; records from the Veteran's physician (Dr. J.M.A.); and the January 2013 DBQ completed the Veteran's chiropractor, Dr. D.F-as well as the Veteran's competent assertions as to onset and continuity of back symptoms during and since service.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all added to the record since the last adjudication of the claim) and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


